Exhibit 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the accompanying Quarterly Report on Form 10-Q of Chaolei Marketing and Finance Company for theperiod endingMarch 31, 2010, I,Luo Fan, Chief Executive Officerand Chief Financial Officer of Chaolei Marketing and Finance Company hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1. Such Quarterly Report of Form 10-Q for theperiod ending March 31, 2010, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Quarterly Report on Form 10-Q for theperiod endedMarch 31, 2010, fairly represents in all material respects, the financial condition and results of operations of Chaolei Marketing and Finance Company Date:May21, 2010 Chaolei Marketing and Finance Company By: /s/ Luo Fan Luo Fan Chief Executive Officer Chief Financial Officer
